EXHIBIT 4.14 C L I F F O R D C H A N C E CLIFFORD CHANCE LLP ADVOCATEN SOLICITORS NOTARIS BELASTINGADVISEURS EXECUTION COPY 3i EUROPARTNERS Va L.P. 3i EUROPARTNERS Vb L.P. 3i PAN EUROPEAN BUY-OUTS 2006-08A L.P. 3i PAN EUROPEAN BUY-OUTS 2006-08B L.P. 3i PAN EUROPEAN BUY-OUTS 2006-08C L.P. 3i GLOBAL GROWTH 2006-08 L.P. 3i PAN-EUROPEAN GROWTH 2006-08 L.P. PAN-EUROPEAN BUYOUTS CO-INVEST 2006-08 L.P. PAN-EUROPEAN BUYOUTS CO-INVEST 2006-08 FCPR PAN-EUROPEAN BUYOUTS (NORDIC) CO-INVEST 2006-08 L.P. PAN-EUROPEAN BUYOUTS (DUTCH) A CO-INVEST 2006-08 L.P. GLOBAL GROWTH CO-INVEST 2006-08 L.P. OIL, GAS & POWER CO-INVEST 2006-08 L.P. STICHTING MANAGEMENT SEAL FRONTLINE LTD AND SEALIFT LTD SHAREHOLDERS’ AGREEMENT RELATING TO SEATLIFT LTD DATED 27 APRIL 2007 CONTENTS Clause Page 1.Interpretation 2.The Shares 3.Condition Precedent; Completion 4.Erisa 5.The Board And Its Proceedings 6.Proceedings Of The General Meeting 7.Conduct Of Business And Reporting 8,Target Warranties And Indemnities 9. Business Plan And Financial Year 10.Transfers 11.Exit 12.Tag Along Rights 13.Termination Of Agreement 14.3i Investors’ Rights 15.Bye-Laws 16.General 17.Applicable Law And Dispute Resolution Schedule 1: Interpretation Schedule 2: Shareholdings Schedule 3: Reserved Matters Schedule 4: Form Of Deed Of Adherence Schedule 5: Continuing Obligations Schedule 6: Completion Certificate Agreed Form Documents (1)Bye-Laws of the Company (2)Electronic Financial Report (3)Sample Management Accounts THIS AGREEMENT (the“Agreement”) is madeon 27 April BETWEEN: (1) 3i EUROPARTNERS Va L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011419), with its registered office at 16 Palace Street, London SW1E 5JD, England (“3i Europartners Va”),acting by its manager, 3i Investments plc (registered number 3975789), with its registered office at 16 Palace Street, London SW1E 5JD, England (“3i Investments”); (2) 3i EUROPARTNERS Vb L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011420), with its registered office at 16 Palace Street, London SW1E 5JD, England (“3i Europartners Vb”),acting by its manager, 3i Investments; (3) 3i PAN EUROPEAN BUY-OUTS 2006-08A L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011276), with its registered office at 16 Palace Street, London SW1E 5JD, England (“3i Pan European A”),acting by its manager, 3i Investments; (4) 3i PAN EUROPEAN BUY-OUTS 2006-08B L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011277), with its registered office at 16 Palace Street, London SW1E 5JD, England (“3i Pan European B”),acting by its manager, 3i Investments; (5) 3i PAN EUROPEAN BUY-OUTS 2006-08C L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011278), with its registered office at 16 Palace Street, London SW1E 5JD, England (“3i Pan European C”),acting by its manager, 3i Investments; (6) 3i GLOBAL GROWTH 2006-08 L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011318), with its registered office at 16 Palace Street, London SW1E5JD, England (“3i Global Growth”),acting by its manager, 3i Investments; (7) 3i PAN-EUROPEAN GROWTH 2006-08 L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011320), with its registered office at 16 Palace Street, London SW1E 5JD, England (“3i Pan-European Growth”),acting by its manager, 3i Investments; (8) PAN-EUROPEAN BUYOUTS CO-INVEST 2006-08 L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011279), with its registered office at 16 Palace Street, London SW1E 5JD, England (“Pan-European Co-invest”),acting by its manager, 3i Investments; (9) PAN-EUROPEAN BUYOUTS CO-INVEST 2006-08 FCPR,a fonds communs de placement à risqué formed under the laws of France, with its registered office at 3, rue Paul Cézanne, 75008 Paris, France (“Pan-European Co-invest France”),acting by its manager, 3i Gestion S.A.; (10) PAN-EUROPEAN BUYOUTS (NORDIC) CO-INVEST 2006-08 L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011553), with its registered office at 16 Palace Street, London SW1E 5JD, England (“Pan-European (Nordic) Co-invest”),acting by its manager, 3i Investments; (11) PAN EUROPEAN BUYOUTS (DUTCH) A CO-INVEST 2006-08 L.P.,a limited partnership registered under the Limited Partnerships Act 1907, with registered number LP011874, and having its registered office at 16 Palace Street, London, SW1E 5JD, United Kingdom (“Pan-European (Dutch) Co-Invest”),acting by its manager, 3i Investments; (12) GLOBAL GROWTH CO-INVEST 2006-08 L.P.,a limited partnership registered under the laws of Jersey (registered number LP760), with its registered office at 22 Grenville Street, St. Helier, Jersey (“Global Growth Co-invest”),acting by its manager, 3i Investments; (13) OIL, GAS & POWER CO-INVEST 2006-08 L.P.,a limited partnership registered under the Limited Partnerships Act 1907 (registered number LP011321), with its registered office at 16 Palace Street, London SW1E 5JD, England (“Oil, Gas & Power Co-invest”),acting by its manager, 3i Investments; (14) STICHTING MANAGEMENT SEAL,a foundation (stichting) incorporated under the laws of The Netherlands, with its registered office at Lage Mosten 15, 4reda, The Netherlands, and being registered with the commercial register in West-Brabant, The Netherlands (the “Stichting”); (15) FRONTLINE LTD,a company incorporated under the laws of Bermuda, with its registered office at PO Box HM 1593, Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton HM 08, Bermuda, Company No. 17460 and being listed on the Oslo Stock Exchange and the New York Stock Exchange (“Frontline”); and (16) SEALIFT LTD,a company incorporated under the laws of Bermuda, with its registered office at PO Box HM 1593, Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton HM 08, Bermuda, Company No. 39466 (the “Company”). The parties to this Agreement are hereinafter collectively referred to as the “Parties”and each individually as a “Party.”The Parties referred to under (1) to (13) are hereinafter collectively referred to as the “3i Investors”and each individually as a “3i Investor”. WHEREAS: (A) As at the date hereof, Frontline holds 33,3% of the shares in the capital of the Company; (B) On or around the date hereof, certain of the Parties and certain other persons entered into a merger agreement (the “Merger Agreement”)and a sale and purchase agreement (the “SPA”) pursuant to which inter alia the 3i Investors will sell their shares and convertible bonds issued by Delphi to the Company in consideration for the issue by the Company of shares in its capital to the 3i Investors in the capacity as sellers under the SPA; (C) The Parties wish to enter into this Agreement for the purposes of regulating certain aspects of the affairs of the Company, on the terms and under the conditions set forth in this Agreement. IT IS AGREED as follows: 1.INTERPRETATION 1.1 In addition to terms defined elsewhere in this Agreement, the definitions and other provisions in Schedule 1 (Interpretation) apply throughout this Agreement unless the contrary intention appears. 1.2 In this Agreement, unless the contrary intention appears, a reference to a recital, clause, Schedule or Annex is a reference to a recital, clause, schedule or annex of this Agreement.The Schedules or Annexes are an integral part of this Agreement. 1.3 The headings in this Agreement do not affect its interpretation. 2.THE SHARES 2.1 Upon completion of the Private Placement and the Merger Completion (both as defined in the Merger Agreement) having taken place, the Shares held by the Parties shall be as set out in Schedule 2 (Shareholdings).The remaining Shares are held by third party shareholders not party to this Agreement. 2.2 The Parties other than the Company, as the holders of Shares, will have all voting and other rights attaching to the Shares as set out in this Agreement, the Bye-Laws and under the laws and regulations governing the Company and the Shares. 2.3 The Parties acknowledge and agree that if the Board or the General Meeting (whichever is authorised to so resolve) resolves to issue additional Shares or other equity or debt instruments to finance additional capital requirements of the Group, to make add-on investments or for other reasons, then each Shareholder shall be entitled to participate in such additional issuance (the “Issuance”)in the same proportion as the Shareholders hold Shares at the time of the Issuance.For the avoidance of doubt, the Shareholders shall only be entitled to participate in all of the instruments issued at the time of the Issuance and not in part thereof, regardless of whether they held these instruments prior to the date of the Issuance.Each Shareholder hereby acknowledges and agrees that it will be diluted if it resolves not to participate in the Issuance and that its above and statutory pre-emptive rights (if any) may be excluded if it resolves not to participate. 3.CONDITION PRECEDENT; COMPLETION 3.1 Except for the provisions of clause 1 (Interpretation), this clause 3 and clauses 16 (General) and 17 (Applicable Law and Dispute Resolution), as well as the provisions of Schedule 1 (Interpretation), which are of immediate effect, the provisions of and transactions contemplated in this Agreement are subject to and conditional on receipt by each Party of a duly executed Completion Certificate (the “Condition”). 3.2 If the Condition is fulfilled or waived on the Merger Completion Date, the Parties shall procure that the composition of the Board shall be changed, such that its composition shall be in accordance with clause 5.2 on that date. 3.3 If the Condition is not fulfilled or waived on or before that date, except for the provisions of clause 1 (Interpretation), this clause 3 and clauses 16 (General) and 17 (Applicable Law and Dispute Resolution), as well as the provisions of Schedule 1 (Interpretation), all the other clauses of this Agreement shall lapse and cease to have effect; but 3.3.1 the lapsing of those provisions shall not affect any rights or liabilities of any Party in respect of damages for non-performance of any obligation under this agreement falling due for performance prior to such lapse; and 3.3.2 no Party shall make (or permit any person to make) any announcement concerning this Agreement or any ancillary matter without the prior written consent of the 3i Investors and Frontline. 4.ERISA 4.1 The Parties acknowledge that each of the ER1SA Funds (at the date of this Agreement being 3i Europartners Va and 3i Europarters Vb) has limited partners which are entities governed in the United States of America by ERISA.In order to permit each ERISA Fund to treat the Company as a “venture capital operating company” (“VCOC”) for the purposes of ERISA, for so long as any ERISA Fund or its nominee holds any Shares in the capital of the Company: 4.1.1 that ERISA Fund may at any time by notice to the Company (i) nominate for appointment and removal any person to be a Director and (ii) appoint any person to be an Observer, and may similarly remove from office any such person and appoint another in his place, all in accordance with clause 5 and the Bye-Laws, and the Parties shall use their respective best endeavours to procure that the members of the Board co-opt such nominees in such capacity and the Shareholders shall vote their Shares at the next General Meeting to confirm the same; 4.1.2 none of the decisions set out in Part 1 of Schedule 3 (Reserved Matters) can be taken without the approval of the Director appointed by that ERISA Fund; 4.1.3 none of the decisions set out in Part 2 of Schedule 3 (Reserved Matters) can be taken without the approval of that ERISA Fund; and 4.1.4 that ERISA Fund shall have the right to (i) receive upon reasonable written request to the Company the information set forth in clause 7.2 and Schedule 5 (Continuing Obligations), (ii) meet with such management or personnel of the Group as may reasonably be designated by it, upon reasonable notice to the Company, for the purpose of consulting with and advising and influencing management, obtaining information regarding the business and prospects of the Group or expressing the views of that ERISA Fund on such matters, and (iii) visit and inspect any of the offices and properties of any member of the Group and inspect and copy the books and records of that member of the Group, upon reasonable notice to the Company. 4.2 The Parties shall not permit anything to be done that may prejudice the treatment by any ERISA Fund of the Company as a VCOC. 4.3 If any ERISA Fund notifies the Company (supported by a copy of legal advice to that effect received from appropriately qualified lawyers) that the provisions of clause 4.1 should be amended to preserve the qualification of that ERISA Fund as a VCOC, or otherwise to ensure that the assets of that ERISA Fund are not considered “plan assets” of the ERISA Fund for the purposes of ERISA, the Parties will agree and make any necessary amendments to the Agreement provided that the amendments do not result in a material adverse effect on the operations, business and prospects of any member of the Group, materially change the rights, liabilities or obligations of any of the Parties or materially affect the value of the Shares. 5.THE BOARD AND ITS PROCEEDINGS Composition and appointments 5.1 The Company shall have a Board, which is responsible for the management of the business of the Company and attending to all other matters entrusted to the Board in the Bye-Laws or by operation of law.The members of the Board shall at all times act in the interest of the Company.In performing its task, the Board may exercise all the powers of the Company save to the extent specifically provided as otherwise provided in this Agreement, the Bye-Laws or the Bermuda Companies Act. 5.2 The Shareholders shall exercise their voting powers such that the members of the Board shall be appointed and removed from office by the Board and/or General Meeting (as applicable according to the Bye-Laws) as follows: 5.2.1 the CEO and CFO from time to time shall each be a Director; 5.2.2 the 3i Investors (by majority vote) shall be entitled by notice in writing to the Company to present candidates for the appointment or replacement of up to two (2) Directors; 5.2.3 Frontline shall be entitled by notice in writing to the Company to present candidates for the appointment or replacement of one (1) Director; and 5.2.4 each ERISA Fund shall be entitled by notice in writing to the Company to present candidates for the appointment or replacement of one (1) Director. 5.3 The 3i Investors and Frontline agree that the Board shall be expanded with two (2) as yet unknown independent directors whose identity, qualifications and experience is mutually acceptable to the 3i Investors and Frontline. 5.4 The members of the Board shall, from amongst their midst, appoint the Chairman. 5.5 The Board may represent the Company; in addition, any two (2) Directors shall be jointly authorised to represent the Company towards third parties, provided that such two (2) Directors may not both have been appointed pursuant to clause 5.2.1, 5.2.2 or 5.2.4 (as the case may be). 5.6 With respect to the appointments and removals from office referred to in clause 5.2, the Shareholders agree to vote in favour of one (1) of the candidates nominated by the Party or Parties entitled to make a nomination pursuant to that clause. 5.7 The Directors appointed pursuant to clauses 5.2.2, 5.2.3 and, if the Board so decides also the Directors appointed pursuant to clause 5.2.4, shall be entitled to an annual compensation that is customary for a group controlled by private equity investors that is of similar type and size of the Group, and to reimbursement of reasonable out of pocket expenses. Conduct of meetings 5.8 The Board shall meet as often as necessary, and shall also meet at the request of any individual Director. 5.9 At least five (5) Business Days’ notice, or such shorter period as the Chairman may agree to in writing, of each meeting of the Board shall be given to each Director and each Observer (if any).The notice shall be accompanied by an agenda setting out in such reasonable detail as may be practicable the business to be transacted at the meeting.A breach of this clause shall not affect the validity of any meeting of the Board that has otherwise been validly convened provided that all Directors entitled to attend were present or represented. 5.10 Meetings of the Board must as a general rule be held in the country where the Company is at that time resident. 5.11 A person to be designated for that purpose by the Chairman shall keep minutes of the meetings of the Board.All minutes shall be in the English language.The minutes shall be adopted by the Chairman of the Board and shall be signed by him as evidence thereof. Quorum 5.12 The quorum at meetings of the Board shall be met when at least half of the members of the Board are present or represented, including at least the Chairman.If the quorum is not present or represented at a meeting of the Board at the time when any business is considered no resolutions may be validly adopted.Any member of the Board may require that the meeting be reconvened.In a reconvened meeting of the Board, the quorum shall be met when at least half of the members of the Board are present or represented. Resolutions 5.13 Unless otherwise agreed in this Agreement and subject to the requirements of the Bermuda Companies Act, all resolutions of the Board shall require a simple majority of the members of such Board present at the meeting in which the quorum requirements set forth in clause 5.12 are met. 5.14 In case of a tied vote the Chairman shall have a casting vote. 5.15 A resolution in writing signed by all members of the Board shall be valid and have effect as if it had been passed at a meeting of the Board duly convened and held.Such resolution may be contained in one document or in several documents, each stating the terms of the resolution accurately and signed by one or more of the Directors. 5.16 A meeting of the Board may be held by means of such telephone, electronic or other communication facilities as permit all Directors or their representatives (some or all of whom may be in different places) participating in the meeting to communicate with each other simultaneously and instantaneously and participation in such meeting shall constitute presence in person at such meeting, provided that at the time of that meeting a majority of the Directors is in the country where the Company is at that time resident. 5.17 A Director or his representative may vote as a Director on any resolution concerning any matter in which he has, directly or indirectly, a financial or commercial interest, provided that he has disclosed to the other members of the Board the nature and extent of such interest, and, if he votes, his vote shall be counted and he shall be counted in the quorum when that resolution or matter is under consideration. Reserved Matters 5.18 The Shareholders shall use their respective reasonable efforts to ensure that the Board shall not undertake: 5.18.1 any of the Reserved Matters as set forth in Part 1 of Schedule 3 (Reserved Matters), without the Board having resolved upon such matter by Qualified Resolution; and 5.18.2 any of the Reserved Matters as set forth in Part 2 of Schedule 3 (Reserved Matters), without the prior approval of the General Meeting by Qualified Resolution. 5.19 The Parties agree and the Company shall procure that no member of the Group shall adopt any resolution or take any action which is a Reserved Matter as set forth in Schedule 3 (Reserved Matters) (or a resolution which is analogous to or has a substantially similar effect to any of the Reserved Matters) without the prior written approval of the Board as its (ultimate) shareholder.Clause 5.18 applies mutatis mutandis to such approval of the Board. 5.20 Where a matter that would otherwise require a Qualified Resolution of the Board or the prior approval of the General Meeting under this clause has been expressly included in the Business Plan (or any budget) adopted in accordance with this Agreement, no further approval shall be required under this clause 5. Alternate Directors; Observers 5.21 Each Director shall be authorised to appoint and remove his own alternate director (an “Alternate Director”)by written notice to the Company.In addition, a Director may at any time by written notice to the Company or at a Board meeting appoint any person (who need not be a Director) to act as his Alternate Director in his place during his absence.If such person is not a Director the approval of the Board shall be required for such appointment. 5.22 Each ERISA Fund shall be entitled to appoint an observer to the Board (an “Observer”)by written notice to the Company.Each Party shall use its reasonable endeavours to procure that any Observer shall be allowed to attend all meetings of the Board, and shall receive any and all information that the members of the Board receive, simultaneously with the members of the Board.An Observer shall not be entitled to vote on any such meetings, but shall be allowed to speak and place items on the agenda for discussion.Each ERISA Fund may remove the Observer appointed by it and appoint another person in its place.Any Observer shall be reimbursed for its reasonable out-of-pocket expenses. 6.PROCEEDINGS OF THE GENERAL MEETING Frequency of meetings 6.1 The annual General Meeting shall be held annually within six (6) months of the end of each Financial Year. 6.2 Special General Meetings shall be held as often as the Board or one or more Shareholders together holding at least 10% of the issued share capital of the Company deem necessary. Agenda for General Meeting 6.3 The agenda for the annual General Meeting shall in any event contain the following matters: 6.3.1 the annual report for the previous Financial Year; 6.3.2 adoption of the Annual Accounts of the previous Financial Year and the allocation of the dividends and other distributions (if any); 6.3.3 discharge of the Directors for their management of the Company during the previous Financial Year; 6.3.4 appointments to any vacancies on the Board; and 6.3.5 any other proposals put forward for discussion by the Board. Place of General Meeting 6.4 General Meetings shall as a general rule be held in the country where the Company is at that time resident, but may not be held in Norway, Luxembourg, The Netherlands or the United Kingdom (unless the Company is at that time resident there).Notwithstanding the foregoing sentence, a General Meeting may be held by means of such telephone, electronic or other communication facilities as permit all persons participating in the meeting to communicate with each other simultaneously and instantaneously and participation in such meeting shall constitute presence in person at such meeting, provided that during such meeting the majority of Shareholders may not be in Norway, Luxembourg, The Netherlands or the United Kingdom. Conduct of Meetings 6.5 General Meetings shall be convened by the Board.The convening shall take place no later than the eighth day prior to the date of the meeting.The notice of the meeting shall state the subject to be dealt with, without prejudice to the provisions of the Bye-Laws. 6.6 General Meetings shall be chaired by the Chairman.In his absence, the Directors present shall choose a chairman from amongst their midst; if no Director is present or willing to act as chairman the General Meeting shall appoint its chairman. 6.7 Minutes shall be kept of the proceedings at every General Meeting by a secretary to be designated by the Chairman.All minutes shall be in the English language.The minutes shall be adopted by the Chairman and shall be signed by him as evidence thereof. Quorum 6.8 Save as otherwise provided in this Agreement or the Bye-Laws, the quorum at any General Meeting shall be constituted by the presence of Shareholders (or of their duly appointed agents or attorneys) together holding at least 33 1/3 % of the voting rights entitled to be exercised at such meeting.The said quorum shall be required at all General Meetings.If a quorum is not present at a General Meeting at the time when any business is considered no resolutions shall be adopted.Any Shareholder may require that the meeting be reconvened.At least five (5) calendar days’ notice of the reconvened meeting shall be given.The quorum for such reconvened meeting is met when Shareholders (or their duly appointed agents or attorneys) together holding at least 10% of the voting rights entitled to be exercised at such meeting are present or represented. Resolutions 6.9 Unless agreed otherwise in this Agreement or in the Bye-Laws, or prescribed by mandatory law, all resolutions of the General Meeting shall require a simple majority of the Shareholders that are present at the meeting in which the quorum requirements set forth in clause 6.8 are met. 6.10 The Shareholders agree that they shall always exercise their vote in accordance with the provisions of this Agreement. 7.CONDUCT OF BUSINESS AND REPORTING Continuing Obligations 7.1 The Company undertakes to each of the 3i Investors and Frontline to comply with all the obligations set out in Schedule 5 (Continuing Obligations). Information 7.2 The Company shall procure that Dockwise: 7.2.1 provides to the Board the information set out in Schedule 5 (Continuing Obligations); 7.2.2 keeps the Board informed of material matters relating to the progress of the business of the Group, to such extent and in such form and detail as the Board may from time to time reasonably require; 7.2.3 supplies to the Board such written particulars of any matters concerned with and arising out of the activities of the Group as the Board may from time to time reasonably require; and 7.2.4 responds promptly to such enquiries for information as shall be reasonably made by the Board. 7.3 The Company shall procure that each member of the Group shall give prompt written notice to the Board upon becoming aware of: 7.3.1 any occurrence (including, without limitation, any third party claim or liability, any litigation, arbitration or administrative proceedings) which would or would be likely either have a material adverse effect on the financial condition of the Group or affect adversely any Group member’s ability to perform its obligations under this Agreement, the Finance Documents or any other agreement related to this Agreement; or 7.3.2 any breach or likely breach of the covenants by any Group member under this Agreement, the Finance Documents or any other agreement related to this Agreement; or 7.3.3 the realized (year to date) EBITDA and cash flow of the Group for the relevant current accounting period shown in the Management Accounts at any time being less than ninety percent (90%) of the budget EBITDA amount or cash flow as shown in the same Management Accounts. 8.TARGET WARRANTIES AND INDEMNITIES 8.1 The Company undertakes and agrees with each 3i Investor and Frontline that: 8.1.1 BidCo shall, and shall procure that any member of the Group shall, enforce or procure to be enforced to their full extent the obligations of the Sellers to BidCo under the Target Warranties and Indemnities; 8.1.2 BidCo shall, and shall procure that any member of the Group shall, notify the Board in writing promptly upon its becoming aware of any material breach or potential material breach of the Target Warranties and Indemnities; 8.1.3 no Acquisition Claim will be commenced, waived, compromised or settled without the prior written consent of the Board; 8.1.4 BidCo shall take, or shall procure that any member of the Group shall take, such action as the Board may reasonably require to be taken to investigate, conduct, pursue and enforce any actual or potential Acquisition Claim; 8.1.5 BidCo shall procure, at its own cost, the appointment of such legal and other professional advisers as the Board may from time to time require to act on BidCo’s behalf in the conduct and handling of any Acquisition Claim; 8.1.6 BidCo shall keep the Board informed of all material matters relating to the progress of any Acquisition Claim to such extent and in such form and detail as the Board may from time to time reasonably require; and 8.1.7 BidCo shall supply to the Board such written particulars of any matters concerned with or arising out of any actual or potential Acquisition Claim and the conduct thereof, as the Board may from time to time reasonably require. 8.2 If the Board so decides, the Company shall procure that BidCo shall at its own cost allow a person nominated by the Board, the exclusive conduct of any Acquisition Claim in BidCo’s own name and on its behalf and in such manner as that person sees fit. 8.3 If the Company or BidCo fails to comply with any of its obligations under this clause, either the 3i Investors or Frontline (whomever does so first) shall be entitled to instruct a legal or other professional adviser to prepare and submit to the Board, at the cost of the Company or BidCo (as the case may be), the information that should have been supplied to the Board pursuant to this clause.The Company shall (and shall procure that all members of the Group shall) give such legal or other professional advisers all reasonable access to its books, records, correspondence and premises and all reasonable assistance as the legal or other professional advisers may request for this purpose and in particular (without prejudice to the generality of the foregoing) permit them to take extracts from and make copies of any documents and to discuss any matters with any of the Group’s personnel, officers and advisers. 9.BUSINESS PLAN AND FINANCIAL YEAR 9.1 The Company shall procure that Dockwise prepares and delivers to the Board a Business Plan at such time and in such manner that it is ready for adoption not less than thirty (30) days before the first day of each Financial Year.Adoption of any Business Plan shall require a resolution of the Board.Each subsequent Business Plan shall be prepared in conformity with the initial Business Plan. 9.2 Each Business Plan shall include: 9.2.1 a business forecast with respect to the current Financial Year; 9.2.2 the proposed strategy (including the acquisition strategy with details on the possible acquisition target, the synergy options and the effect on the Business Plan of these potential acquisitions); 9.2.3 details of the assumptions used for the matters referred to in clauses 9.2.1 and 9.2.2; 9.2.4 a report on the Company’s performance during the current Financial Year, which is to include all members of the Group; 9.2.5 an annual budget for the first Financial Year following the current year of the (actual) Business Plan, including: (a) a breakdown of monthly consolidated revenues, operating expenses, operating results, net interest expenses and Net Profits broken down per country of operation, Subsidiary and product group; (b) a breakdown of monthly capital expenditures and cash flow; (c) a breakdown of a projected consolidated balance sheet as at the end of the Financial Year and projected profit and loss account for the Financial Year; (d) a breakdown of expected funding requirements and the proposed methods of meeting those requirements; and (e) a set of key performance indicators (“KPIs”), to be agreed with the Board. 9.2.6 a summary annual budget, consisting of at least a balance sheet, profit and loss account, cash flow statement and capital expenditures, for each of the second, third and fourth Financial Year following the Financial Year of the (actual) Business Plan. 9.3 The Company shall procure that Dockwise will, save to the extent the Board may during the current year of the (actual) Business Plan agree otherwise, implement and execute the Business Plan. 9.4 For the purposes of this Agreement, the first Financial Year of the Company shall end on 31 December 2007.After the first Financial Year, all Financial Years of the Company will commence on 1 January and end on 31 December.The financial years of the members of the Group may end on different dates.This will not affect the reporting dates set out in this clause. 9.5 After the end of each Financial Year, the Annual Accounts shall be audited.The consolidated audit of the Group shall be carried out by the Auditors. 9.6 Any Business Plan, the Annual Accounts and the Management Accounts shall at all times be expressed in US Dollars. 9.7 All financial information, as described in this clause, shall be in the English language unless the Board decides otherwise. 10.TRANSFERS 10.1 Except for Permitted Transfers, each Shareholder agrees it shall not Transfer any Shares until the earlier of (i) 30 September 2007 and (ii) the completion of a Listing, except with the prior written consent of the 3i Investors and Frontline. 10.2 The Parties agree to co-operate and the Shareholders agree to vote in favour of: 10.2.1 any Transfer by any 3i Investor to and from any entity of the 3i Group or any 3i Fund; or 10.2.2 any Transfer to and from a nominee of any 3i Investor; in both cases a “Permitted Transfer”and any person to whom the Shares are transferred in accordance with this clause 10.2 a “Permitted Transferee”. 10.3 It shall be a condition of any Permitted Transfer that: 10.3.1 The shareholding by the Permitted Transferee is authorised by the Bermuda Registrar of Companies and/or the Bermuda Monetary Authority or is subject to an exemption or direction from the Bermuda Registrar of Companies and/or the Bermuda Monetary Authority; 10.3.2 the Permitted Transferee, if not already a Party, enters into an undertaking to observe and perform all of the provisions and obligations of this Agreement in accordance with the Deed of Adherence set out in Schedule 4 (Form of Deed of Adherence), in which case this clause shall apply to that Permitted Transferee; and 10.3.3 all Shares transferred under this clause shall be free from all liens, charges and encumbrances and shall carry all rights, benefits and advantages attached to them except the right to any dividend declared but not paid prior to the date of registration of such Permitted Transfer. 10.4 The Company is hereby irrevocably authorised to sign the relevant Deed of Adherence referred to in clause 10.3.12 on behalf of all other Parties.The Company shall inform all other Parties in writing of any deed so executed.This clause 10.4 is without prejudice to the continuation of the rights and obligations of the original Parties to this Agreement and to any other persons who have signed a Deed of Adherence. 10.5 Without prejudice to clauses 10.1 and 10.2, in case a third party (not being a 3i Related Party or nominee of any 3i Investor) makes a bonafide offer for Shares held by Frontline or any of the 3i Investors and Frontline or the relevant 3i Investor is willing to accept that offer, then, regardless of whether the third party or the relevant Shareholder initiated the offer, each 3i Investor (in the case of the offer being made to Frontline) or Frontline (in the case of the offer being made to any 3i Investor) shall be given the right to acquire those Shares for the same price and terms and conditions as are offered by that third party. Consent under Bye-Laws 10.6 To the fullest extent possible under applicable law, the Shareholders hereby consent to and waive any right of first refusal in respect of any Permitted Transfer as required by the relevant provisions of the Bye-Laws.To the extent necessary, the Parties shall take all actions and adopt all resolutions reasonably required to give effect to a Permitted Transfer or to clause 11.EXIT 11.1 The Parties acknowledge that the Board, on 27 April 2007, has resolved to apply for the Listing of the Company with Q3 of 2007 as the target date for the first date of trading. 11.2 After the filing of the application, the Parties do not express any view or accept any instruction or obligation as to whether the Company shall proceed with, cease or withdraw its application to list its Shares on the Oslo Stock Exchange. 11.3 The Company will, if the Board so decides: 11.3.1 appoint, on terms acceptable to the 3i Investors and Frontline, an independent financial adviser nominated by the 3i Investors and Frontline jointly to advise the Company and its Shareholders or have the 3i Investors perform this role; 11.3.2 assist in the preparation of any information memoranda or prospectus necessary or desirable to achieve an Exit. 11.4 The Parties acknowledge and agree that: 11.4.1 on any disposal of Shares in a Listing or a Sale, neither any of the 3i Investors nor Frontline shall give or be required to give any warranty or indemnity to any party, except for a warranty as to full legal and beneficial title to its Shares; 11.4.2 on any disposal of Shares in a Listing, or a Sale, they will use their respective best endeavours to ensure that the members of senior management of the Group (including in any event the CEO and CFO at that time) shall give customary warranties and indemnities subject to customary limitations if the 3i investors so require; 11.4.3 the Shareholders and the Company shall do all things required or appropriate to effect the Listing or the Sale in accordance with the relevant resolution of the Board and, with respect to a Listing, in accordance with the rules of the Oslo Stock Exchange and the requirements of the relevant Sponsor(s) engaged in relation thereto, or, with respect to a Sale, in accordance with the relevant sale and purchase agreement and related agreements entered into in connection with such Sale, or with respect to a Refinancing, in accordance with the relevant equity and debt documentation entered into in connection with such Refinancing. 11.5 The Parties will co-operate and shall do all things required or appropriate to procure that the Bye-Laws are amended as necessary or reasonably desirable for the purpose of achieving a Listing, including make such amendments that the share capital of the member of the Group that is to be listed shall be organised so that all its issued shares are of the same class, with rights typical of shares in listed companies and that the financing of the relevant company is organised in such way as advised by the relevant Sponsor(s) engaged in relation to the Listing. 12.TAG ALONG RIGHTS 12.1 Without prejudice to clause 10.2, if at any time prior to expiry of the period referred to in clause 10.1 the 3i Investors (together the “Tagged Shareholders”)or Frontline (the “Tagged Shareholder”)intend to Transfer of any of their Shares to a third party and Frontline or the 3i Investors (as the case may be) consent to such Transfer, the other Shareholders (together, the “Tagging Shareholders”)are entitled to Transfer a proportional part (pro rata parte the Shares to be Transferred by the Tagged Shareholder(s)) of their Shares at the same rice per Share and otherwise on the same terms (but subject to clause 11.3) as the Transfer by the Tagged Shareholder(s). 12.2 The Tagged Shareholder(s) shall give notice in writing (a “Tag Notice”)to the Tagging Shareholders, specifying: 12.2.1 the number of Shares which it intends to Transfer (the “Relevant Shares”); 12.2.2 the name(s) of the proposed transferee(s) of the Relevant Shares and any person controlling the transferee; 12.2.3 the main terms of the contemplated Transfer; and 12.2.4 the proposed date of the Transfer. 12.3 Any Tagging Shareholder who wishes to dispose of a pro rata parte of its Shares on the same terms as specified in the Tag Notice shall within twenty (20) Business Days of the date of the Tag Notice notify the Tagged Shareholder(s) in writing. 12.4 The Tagged Shareholder(s) shall not dispose of the Relevant Shares unless it has: 12.4.1 given a Tag Notice in accordance with clause 12.2 not less than twenty (20) Business Days before the proposed disposal; and 12.4.2 procured, on the same terms as contained in the Tag Notice, the disposal of (at the discretion of the Tagging Shareholders) a pro rata part of the Shares of all Tagging Shareholders who have given due notice under this clause 12. 13.TERMINATION OF AGREEMENT This Agreement shall terminate: 13.1.1 in respect of all Parties, upon a Listing or Liquidation; 13.1.2 in respect of a Shareholder, upon that Shareholder ceasing to hold any Shares, provided that such Shareholder shall remain bound by the provisions in clauses 1 (Interpretation), 16 (General) and 17 (Applicable Law and Dispute Resolution), as well as the provisions of Schedule 1 (Interpretation); and such person shall thereupon have no further rights or obligations under this Agreement, save as provided above and without prejudice to the accrued rights of any Party. 14.3I INVESTORS’ RIGHTS 14.1 Save as provided otherwise, each 3i Investor may vote and/or exercise any of its rights under this Agreement as it may see fit and in its own interest. 14.2 Each 3i Investor may enforce the covenants, warranties and other obligations given to it by the Company in this Agreement independently.However, each of the 3i Investors will inform the other 3i Investors of its intention to enforce the covenants, warranties and other obligations and the manner in which these will be enforced. 15.BYE-LAWS 15.1 The Shareholders agree that they shall ensure and vote in favour of the inclusion in the Bye-Laws of a provision reflecting that any person who, whether alone or jointly with others, acquires 40% or more of the Shares, shall be obliged to make an offer for 100% of the issued and outstanding share capital of the Company. 15.2 The Shareholders agree that the Bye-Laws, including their respective rights and obligations thereunder, shall as between them at any time be interpreted and construed in accordance with the provisions of this Agreement.If there is a conflict between a provision of this Agreement and a provision of the Bye-Laws, the Parties agree, to the extent permitted under Bermuda law, to observe the provisions of this Agreement and shall in such event, at the first request of any Party (other than the Company), amend the Bye-Laws as necessary to effect the full implementation of the Agreement in all respects. 16.GENERAL Applicable clauses 16.1 Clauses 14 (Confidentiality), 15 (No Recission), 16 (Whole Agreement), 17 (Language), 19 (Assignments), 20 (Notices), 21 (Costs), 22 (General), with the exception of clause 22.7, 24 (Governing Law; Jurisdiction), with the exception of clause 24.1, and 25 (Counterparts) of the Merger Agreement apply mutatis mutandis to this Agreement as if set out in full herein and as if reference therein to “Merger Agreement” is reference to “this Agreement” and are to be considered an integral part hereof. Further assurances 16.2 The Parties undertake to each other to execute and perform all such deeds, documents, assurances, acts and things and to exercise all powers and rights available to them, including the convening of all meetings and the giving of all waivers and consents and the passing of all resolutions reasonably required to ensure that the Company, the Shareholders and the Directors and their representatives (if any) and the Company and all members of the Group give effect to the provisions of this Agreement. Third parties 16.3 A person who is not a Party (for the sake of clarity, all Parties are mentioned under the header of this Agreement or may have become a Party pursuant to clause 10), other than 3i Investments and 3i Group which will be deemed a Party for the purposes of this clause, may not enforce any rights under this Agreement. Information 16.4 Any Director, Alternate Director and Observer appointed by (or upon the nomination of) the 3i Investors or Frontline (as the case may be) may: 16.4.1 report to the 3i Investors or Frontline (as the case may be) on the affairs of the Group; and 16.4.2 disclose Confidential Information as he shall reasonably consider appropriate to the 3i Investors or Frontline (as the case may be). 16.5 In the ordinary course of the business of the 3i Group, it reviews existing investments and new investment proposals and conducts other investments and investment management activities.Each 3i Related Party may disclose to and use Confidential Information for these purposes in all cases with any other 3i Related Party. 16.6 The Company consents to each 3i Investor and Frontline publicising (including, without limitation, on 3i’s or Frontline’s (as the case may be) website): 16.6.1 the fact that the 3i Investors or Frontline (as the case may be) are Shareholders of the Company; and 16.6.2 any other information about the Company which is already in the public domain (unless the information is in the public domain as a result of a breach of this Agreement by a 3i Investor or Frontline (as the case may be)). 16.7 The Parties other than the 3i Investors undertake with each 3i Investor that they shall not use the name of any member of the 3i Group or any 3i Fund in any context whatsoever (except as required by law) or hold itself, himself or themselves (as the case may be) out as being connected or associated with any member of the 3i Group or any 3i Fund (other than as regards the 3i Investors being Shareholders of the Company) in any manner whatsoever without the prior written consent of the relevant 3i Investor. No partnership 16.8 Nothing in this Agreement shall be deemed to constitute a partnership between the Parties. 17.APPLICABLE LAW AND DISPUTE RESOLUTION 17.1 This Agreement is governed by and shall be construed in accordance with the laws of England and Wales. [remainder of the page intentionally left blank] IN WITNESS WHEREOF this Agreement has been executed by the Parties on the date first above written. 3i EUROPARTNERS Va L.P. Acting by its manager, 3i Investments plc By: Title: 3i EUROPARTNERS Vb L.P. Acting by its manager, 3i Investments plc By: Title: 3i PAN EUROPEAN BUY-OUTS 2006-08A L.P. Acting by its manager, 3i Investments plc By: Title: 3i PAN EUROPEAN BUY-OUTS 2006-08B L.P. Acting by its manager, 3i Investments plc By: Title: 3i PAN EUROPEAN BUY-OUTS 2006-08C L.P. Acting by its manager, 3i Investments plc By: Title: 3i EUROPARTNERS Va L.P. Acting by its manager, 3i Investments plc By: Title: 3i GLOBAL GROWTH 2006-08 L.P. Acting by its manager, 3i Investments plc By: Title: 3i PAN-EUROPEAN GROWTH 2006-08 L.P. Acting by its manager, 3i Investments plc By: Title: PAN-EUROPEAN BUYOUTS CO-INVEST 2006-08 L.P. Acting by its manager, 3i Investments plc By: Title: PAN-EUROPEAN BYOUTS CO-INVEST 2006-08 FCPR Acting by its manager, 3i Gestation S.A. By: Title: PAN-EUROPEAN BUYOUTS (NORDIC) CO-INVEST 2006-08 L.P. Acting by its manager, 3i Investments plc By: Title: PAN EUROPEAN BUYOUTS (DUTCH) A CO-INVEST 2006-08 LP Acting by its manager, 3i Investments plc By: Title: GLOBAL GROWTH CO-INVEST 2006-08 L.P. Acting by its manager, 3i Investments plc By: Title: OIL, GAS & POWER CO-INVEST 2006-08 L.P. Acting by its manager, 3i Investments plc By: Title: STICHTING MANAGEMENT SEAL By: Title: FRONTLINE LTD. By: Title: SEALIFT LTD. By: Title: SCHEDULE 1:INTERPRETATION 1.DEFINITIONS 3i Group means 3i Group plc (registered number 1142830) and any Subsidiary or Holding Company of 3i Group plc and any Subsidiary of such Holding Company; 3i Investments means 3i Investments plc (registered number 3975789); 3i Investor means any of 3i Europartners Va, 3i Europartners Vb, 3i Pan European A, 3i Pan European B, 3i Pan European C, 3i Global Growth, 3i Pan-European Growth, Pan-European Co-invest, Pan-European Co-invest France, Pan-European (Nordic) Co-invest, Pan-European (Dutch) Co-invest, Global Growth Co-invest or Oil, Gas & Power Co-invest, in each case for so long as it remains a Party; 3i Related Party means (i) any entity of the 3i Group, (ii) any 3i Investor and any other fund, partnership, investment vehicle or other entity which is managed or advised by an entity in the 3i Group or its nominees or by other parties selected by 3i Group, or in which any entity in the 3i Group has a majority economic interest (a “3i Fund”)and (iii) any investor in any 3i Fund; Accounting Standards means the accounting policies and principles used and consistently applied by the Group in accordance with Dutch Generally Accepted Accounting Principles or International Financial Reporting Standards; Acquisition Claim means any claim, compromise, arbitration, litigation or other legal proceedings, commenced by the Company or its Subsidiaries, in respect of the Target Warranties and Indemnities; Acquisition Documents means (i) the agreement for the sale and purchase of all of the issued shares in Dockwise dated 22 December 2006 between Heerema Transport Finance (Luxembourg) S.A., Heavy Transport Holding Denmark APS and Wilh. Wilhelmsen Netherlands B.V. as sellers (the “Sellers”),Wilh. Wilhelmsen ASA and Heerema Holding Construction, Inc as guarantors and BidCo as purchaser and (ii) the other documents (if any) entered into pursuant thereto or in connection therewith; Affiliate means, in relation to any person, any Subsidiary or Holding Company of that person and any other Subsidiary of that Holding Company, provided always that neither the Company nor any of its Subsidiaries shall be regarded as being an Affiliate of any Shareholder for the purposes of this Agreement; Agreed Form means, in relation to any document, substantially the form of that document which has been initialled by or on behalf of each Party for the purpose of identification; Annual Accounts means the audited consolidated annual accounts of the Group for a Financial Year, including the directors’ report, the auditors’ report and management letter, the audited or unaudited consolidated or non-consolidated profit and loss account for the 12-month period prior to the date of the annual accounts and the audited or unaudited consolidated or non-consolidated balance sheet as at the date of the annual accounts and the notes thereon; Alternate Director has the meaning given to it in clause 5.20; Auditor means any of the external accountants or accountants’ firms for the time being of the Company; Bermuda Companies Act means the Companies Act 1981 (Bermuda), as amended; BidCo means Delphi Acquisition holding I B.V., a company incorporated under the laws of The Netherlands, with its registered office at Lage Mosten 15, 4reda, The Netherlands, and being registered with the commercial register in West-Brabant, The Netherlands, under number 34262243; Board means the board of directors of the Company; Business Day means a day (other than a Saturday or Sunday) on which banks are generally open in The Netherlands, United Kingdom and Norway for normal business; Business Plan means the business plan in relation to the Group that is to be prepared as soon as practically possible after the date of this Agreement and any subsequent business plan to be prepared hereunder; Bye-Laws means the articles of association of the Company as they stand at the date of this Agreement, as they may be amended from time to time; CEO means the member of the board of directors of Dockwise appointed as chief executive officer from time to time; CFO means the member of the board of directors of Dockwise appointed as chief financial officer of Dockwise; Chairman means the chairman of the Board; Condition means the condition precedent as referred to in clause 3.1; Confidential Information means any information relating to the business, strategies, products, objectives, affairs, performance and/or finances of any member of the Group for the time being confidential to it or to them or treated by it or them as such and trade secrets (including, without limitation, technical data and know-how) relating to the business of any member of the Group or of any of its or their suppliers, clients, distributors or customers; Constitutional Documents means the Bye-Laws, the articles of association, bye-laws, memorandum and articles or other constitutional documents of the other members of the Group; Controlling Interest means the ownership by a person and its Subsidiaries and Holding Companies (and any Subsidiary of such Holding Company) of shares carrying the rights to exercise more than 50% of the voting rights attached to the issued and outstanding shares; Deed of Adherence means the agreement pursuant to which a new shareholder (including any Permitted Transferee) agrees and adheres to the terms and conditions of this Agreement, the Agreed Form of which deed of adherence is attached as Schedule 4 (Form of Deed of Adherence); Delphi means Delphi Acquisition Holding S.A., a company incorporated under the laws of the Grand
